SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

321
KA 12-01198
PRESENT: SCUDDER, P.J., FAHEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                  OPINION AND ORDER

MICHAEL MIRAN, PH.D. PSYCHOLOGIST, P.C.,
DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


THE PARRINELLO LAW FIRM, LLP, ROCHESTER (BRUCE F. FREEMAN OF COUNSEL),
AND CERULLI, MASSARE & LEMBKE, FOR DEFENDANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JODI A. DANZIG OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Richard A. Dollinger, A.J.), rendered October 15, 2010. The judgment
convicted defendant, upon a plea of guilty, of grand larceny in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Opinion as in People v Miran ([appeal No. 1) ___ AD3d ___
[Apr. 26, 2013]).




Entered:   April 26, 2013                          Frances E. Cafarell
                                                   Clerk of the Court